DETAILED ACTION
Applicant is requested to note that the Examiner for this application has changed. Future correspondence should be directed to Joseph Miano, Art Unit 1632, whose contact information can be found below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-5, 8-13, 15, 17-20, 22-47 are pending.
Claims 1-2, 5, 8-11, 15, 17-20, 22-23 are newly amended.
Claims 24-47 were previously withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-5, 8-13, 15, 17-20, 22-23 have been examined on their merits.

Information Disclosure Statements
	The Information Disclosure Statement received on 04/08/2022 has been received and considered. 

Withdrawn Objections & Rejections
Rejections and/or objections not reiterated from the previous office action are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Interpretation
	Claims 1-8, 10-11, and 15-23 recite the term “scaffold” or “biological scaffold”.  No specific, limiting definition is provided in the specification for these terms. As defined by Merriam-Webster, a scaffold is a “supporting framework”. Therefore, a scaffold is a physical structure that supports a thing, in this case, cell. As a “biological scaffold”, the term is utilized in the art to describe any scaffolding material derived from biological sources, such as extracellular matrix (See for example, Keane et al. 2014, previously cited 02/09/2022). As such, the term “biological scaffold” has been interpreted as encompassing any material derived form a biological origin that is utilized as scaffolding material. 
Additionally, the specification fails to provide any specific, limiting definition for the term “substrate”. A substrate is defined by the oxford language dictionary as the surface or material on or from which an organism lives, grows, or obtains it nourishment (Oxford English Dictionary, previously cited 08/09/2022). Therefore, the term “substrate” has been interpreted as ANY surface on which ANY organism lives, grows, or obtains its nourishment from.

Claim Objections
Claim 5, 8, 15, 19-20 and 22-23 are objected to because of the following informalities:
In regard to claim 5 recites in part, “The biological scaffold of any one of claim 1”.  However, there is only one claim 1. For compact prosecution, claim 5 has been interpreted as “The biological scaffold of claim 1”. Appropriate correction is required.
 In regard to claim 8, claim 8 recites in part, “A therapeutic product comprising a biological scaffold of claim 1, and a semi solid or solid substrate selected from the group consisting of a tissue culture plate” etc. It is unclear if claim 8 is further defining the composition of the scaffold or an additional material with the scaffold can be used. The specification does not define the term “scaffold”. As defined by Merriam-Webster, above, a scaffold is a “supporting framework”. Therefore, a scaffold is a physical structure that supports a thing, in this case, cell. Claim 1 does not define the physical characteristics of the scaffold, but only states that it comprises mammalian platelet lysates and stromal vascular fraction (SVF) cells neither of which are a physical supporting framework. 
This distinction is furthermore not clarified by the specification. On the hand the specification states, “In an exemplary embodiment, an illustrative biological scaffold is provided that may be used without modification for tissue reconstruction, or cosmetic purposes, or may be applied to a solid or semi-solid surface for incorporation into or adjacent a tissue defect” (paragraph [0055]), which implies that the substrate is something in addition to the scaffold.
However, on the other, the specification also states, “In one embodiment, the biological scaffold may include a solution of mammalian platelet lysate, for example, a human platelet lysate, prepared using the methods described herein mixed directly with SVF cells derived from adipose tissue as a combination product that can be used as an injectable material or processed as a solid or semi-solid scaffold which may be implantable into the tissue defect” (paragraph [0055]), which suggests that the substrate is the scaffold itself.
Giving claim 8 its broadest reasonable interpretation, and for compact prosecution, claim 8 has been interpreted as being any substrate used in conjunction with the combination of SVF cells and mammalian platelet lysate. Therefore, it may be either a substrate that provides physical support to the SVF cells and platelet lysate or it may be a secondary physical substance. Appropriate clarification is required.
In regard to claim 15 recites in part “The biological scaffold, or the therapeutic product of claim 11”. Based on the language of claims 17-20 and 22-23, it appears that applicant intend that claim 15 depend on claim 1 in reference to the biological scaffold. For compact prosecution, it has been interpreted as depending on claim 1 as well as dependent upon claim 11. Appropriate correction is required.
In regard to claims 19-20 and 22-23, these claims recite in part, “wherein the SVF cells consist”. However, as stated in the specification, SVF cells are, “a heterogeneous cell population isolated from adipose tissue” (paragraph [0041]]). A heterogeneous population cannot “consist” of a single cell. If Applicant intends the claims to mean that those claims are further limited to those particular cell types, then amending the claims to recite “wherein the cells derived from SVF are endothelial precursors”, for example, would be ameliorative.

Claims 15, 17-20 and 22-23 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only and cannot depend from any other multiple dependent claim.  In the instant case, claims 17-20 and 22-23 recite in part, “The biological scaffold of claim 1, or the therapeutic product of claim 11”. However, claim 11 depends on claim 8. See MPEP § 608.01(n).  Accordingly, the claims 15, 17-20 and 22-23 not been further treated on the merits. 

Specification
Page 32, paragraph 00119 states that the immunophenotype and relative subpopulations within the GFP-Tg SVF cells were determined out to passage 2 of plastic adherent culture using fluorochrome-conjugated monoclonal antibodies detecting the following panel of endothelial, hematopoietic, mesenchymal, and stem cell-associated antigens using the scheme provided in Supporting Information Table. No supporting information table or a scheme of cell-associated antigens is provided in the specification.  
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-13, 15, 17-20, and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	
	Regarding claim 8, claim 8 recites “the biological product”. However, claim 8 does not disclose a biological product. Therefore, there is insufficient antecedent basis for this limitation in the claim.
	For purposes of examination, claim 8 is interpreted as reading “a biological product” rather than “the biological product”. Claims 9-13, 15, 17-20, and 22-23 are rejected for their dependency on claim 8.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-13, 15, 17-20, and 22-23 are rejected under 35 U.S.C. 101 because the claims are directed to a natural product or product of nature without significantly more.
With respect to step 1 of the 101 inquiry, wherein the claimed invention must be one of the four statutory patent-eligible subject matter categories, claim 8 is directed to a composition comprising a biological scaffold and a substrate which reads on a natural product or product of nature. As no specific, limiting definition is provided for a biological scaffold or a substrate, these terms encompass ANY biological scaffold and ANY substrate. As such, the instant claims read on entire tissues, including bone and adipose stromal tissue, which would comprise a scaffold (the 3D tissue structure) and a substrate (the extracellular matrix proteins found within the tissue structure). 
With respect to prong one of step 2a, claim 8 discloses a biological scaffold and substrate. Absent a specific, limiting definition for these terms a biological scaffold and substrate reads on natural tissue. Dependent claims 9-13, 15, 17-20, and 22-23 do not further specify how the scaffold comes in contact with the substrate, what the substrate is made of the physical structure (gel, semi-solid, solid), and the cell types found on the substrate. For example, 
However, all the components defined in the dependent claims are part of a natural product or product of nature. For example, whole adipose tissue is a biological scaffold housing extracellular matrix proteins (i.e. a substrate) and is semi-solid. It contains numerous cell types such as endothelial progenitors, vascular progenitors, adipose-derived stem cells, etc. (See for example Hausman et al. 2013, previously cited 02/09/2022). Additionally, collagen (Viguet-Carrin et al. Osteoporosis International, 2006) and adipose extracellular matrices (Lin et al. Biochemical Pharmacology), as recited in claim 8, at least, are natural products found in whole intact tissues.
With respect to prong two of step 2A concerning additional elements recited in the claims,
The preamble of claim 8 and dependent claims 9-13, 15, 17-20, and 22-23 indicate that the composition is a therapeutic product. However, this indicates the intended use for the composition (i.e. for therapeutic purposes), and does not alter the nature nor structure of the natural product or product of nature.
With respect to step 2b of the analysis, the claims do not recite any additional elements that amount to significantly more than the judicial exception. As discussed above, the specification of substrate characteristics, material, and cell composition does not alter the structure nor nature of the product to the extent that it is distinguishable from a natural product or product of nature.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Grayson et al. (US 20160095958 A1, 2016, hereafter “Grayson” in view of Oliveira et al. (ACCS Biomaterials Science and Engineering, 2015, hereafter “Oliveira”).
In regards to claims 1 and 4, Grayson teaches a scaffold for bone regeneration (claim 1) comprising a stromal vascular fraction (SVF) comprising endothelial cells (claim 7).
While Grayson teaches SVF cells, Grayson is silent on whether these cells comprise the specific cell types as in claim 1. However, as Applicant’s disclosure (Specification, Figure 10, claim 1) indicates that SVF cells comprise these cells, and since Grayson teaches SVF cells, then the cells of Grayson inherently comprise these cells as well.
Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
	While Grayson teaches that the scaffold comprises platelet derived growth factors (claim 11), Grayson does not explicitly teach that the scaffold comprised mammalian platelet lysate.
	However, Oliveira teaches that there remains a challenge to develop bioinstructive, cost-effective, and patient customizable bone engineering constructs (p2, column 1, first paragraph). Oliveira continues that the release or incorporation of growth factors (into scaffolds) is a powerful strategy for cell fate control, but that presently, clinically available recombinant growth factors are costly and may raise immunogenic concerns (p2, column 1, first paragraph). Oliveira teaches that platelets present as a cost-effective autologous source of growth factors, with a proven ability to enhance cell function, and that their potential is huge, but compromised by growth factor stability, release, concentration, and donor variability (p2, column 1, first paragraph). 
Oliveira continues that, to improve on prior attempts to combine platelet derivatives with biomaterials for osteogenic repair (p2, column 1, second paragraph), they developed a scaffold comprising human platelet lysate (p2, column 1, last paragraph continuing to column 2). Furthermore, Oliveira teaches that platelet lysate was chosen because it had been previous been demonstrated to enhance cell proliferation, bone formation, and angiogenesis, consistent with the good handling and mechanical integrity of porous structures (p2, column 2, last paragraph, continuing to p3).
Therefore, a person of ordinary skill in the arts would be motivated to modify the method of Grayson and specifically incorporate mammalian platelet lysates into a scaffold for SVF cells, because as taught by Oliveira, it could enhance cell proliferation, bone formation, and angiogenesis, and be a cost-effective autologous source of growth factors. Furthermore, because Oliveira teaches that it is known in the art that platelet lysates can be used for scaffolds, and since Grayson and Oliveira are in the same technical field of developing scaffolds for osteogenic repair, it could be done with predictable results and a reasonable expectation of success.
 In regards to claim 2, as above, Grayson teaches a scaffold for bone regeneration (claim 1) comprising a stromal vascular fraction (SVF) comprising endothelial cells (claim 7). While Grayson is silent on whether the endothelial cells comprised CD31+ endothelial cells, CD34+ hematopoietic progenitors, or CD14-, CD36+ pre-adipocytes, as Applicant’s disclosure (specification and claim 1) indicates that SVC endothelial cells comprise these cells, and since Grayson teaches SVC endothelial cells, then the reference scaffold is deemed to inherently comprise these cells as well.
	Ex parte Marhold, 231 USPQ 904, 905 (Bd. Pat. App. & Int. 1986) relying on In re Sussman, 141 F.2d 267, 269-70, 60 USPQ 538, 540-41 (CCPA 1944) provides "that since the steps are the same, the results must inherently be the same unless they are due to conditions not recited in the claims."
In regards to claims 3 and 5, Grayson teaches that the SVC cells are derived from adipose tissue (claims 6-7), and gives an example of where it was specifically derived from human tissue (paragraph [0091]).
	In regards to claims 8-9 and 12, Grayson teaches SVF suitable for use with the presently disclosed methods and devices can be isolated from lipoaspirate of a patient in need of treatment for a bone defect using a good manufacturing practice device, encapsulated in hydrogel (a semi-solid substrate), infused into a scaffold, and then implanted into the defect site (paragraph [0058]). Therefore, Grayson teaches a therapeutic product, and specifically an orthopedic device, comprising a scaffold and a semi-solid substrate consisting of a gel. Additionally, because the product is physical it necessarily has at least one surface for application of the biological product. Furthermore, because the device can be implanted in bone, the substrate can also be bone.
	In regards to claim 10, Grayson teaches that the scaffold can be formed by 3D printing (claim 21).
	In regards to claims 11, Grayson teaches that the scaffold (and therefore therapeutic product) comprises adipose-derived stromal/stem (ASC) cells (claim 7). Grayson also teaches that these cells are substantially positive for mesenchymal markers CD73 and CD105 (paragraph [0071]) and are therefore a mesenchymal cell type. Additionally, Grayson teaches that in another embodiment the hydrogel (scaffold) may comprise other stem cells, chondrocytes, and osteoblasts, amongst others (paragraph [0059]).
	In regards to claim 13, Grayson teaches that the scaffold can comprise collagen (claim 4). Therefore, Grayson teaches that the substrate can comprise collagen, since as above, it is a physical structure that provides support to the SVC cells and platelet lysate. 
	Therefore, the combined teachings of Grayson and Oliveira render the invention unpatentable as claimed.

Response to Arguments
Applicant remarks that claim 8 is amended to define specific types of semi solid or solid substrates that do not read on natural products of nature or do not exist in nature unaltered (Remarks, p24).
Applicant’s remarks have been fully considered, but are not found persuasive. 
As detailed above, collagen (Viguet et al. Osteoporos International, 2006) and adipose extracellular matrices (Lin et al. Biochemical Pharmacology), as recited in claim 8, at least, are natural products found in whole intact tissues. Therefore, claim 8 as amended still defines types of semi solid or solid substrates that read on natural products.

Applicant’s arguments in regards to claims 1-5, 8-13, 15, 17-20, 22-23 over Wagner (Remarks p24-34).
Applicant’s arguments with respect to claims 1-5, 8-13, 15, 17-20, 22-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.



Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PAUL MIANO whose telephone number is (571)272-0341. The examiner can normally be reached Mon-Fri from 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-8300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPH PAUL MIANO/Examiner, Art Unit 1632                                                                                                                                                                                                        
/LAURA SCHUBERG/Primary Examiner, Art Unit 1632